 In the Matter of GUTMANN AND COMPANYandINTERNATIONAL FUR &LEATHER WORKERS UNION, CIO, LOCAL 43Case No. R-4323.DecidedNovember 3,194,0Jurisdiction:leather manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; contract, terms of which were extremelyvague and indefinite, held no bar; election necessaryUnit Appropriatefor CollectiveBargaining:production and maintenance em-ployees, exclusive of foremen, supervisory, office, and clerical employees, out-side truck drivers, and powerhouse employees ; agreement as to.Mr. David SilvertandMr. Richard A. Munneeke,of Chid go, Ill.,for the Company.Mr. Samuel J. BerlandandMr. Maury Colow,of Chicago, Ill., forthe Union.Mr. Henry M. Tufo,of Chicago, Ill., for the ITU.Miss Mary E. Perkins,of counsel to the Board.DECISIONJANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Fur & Leather Work-ers Union, CIO, Local 43, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Gutmann and Company, Chicago, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert T. Drake,Trial Examiner.Said hearing was held in Chicago, Illinois, fromSeptember 24 to 30, 1942.The Company, the Union, and Independ-ent Tanners Union, herein called the ITU, appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings are free from preju-dicial errors and are hereby affirmed.45 N. L. R. B., No. 55.344 'GUTMANN AND COMPANY -345,Upon the entire record in the case, the Board makes the following:,FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYGutmann and Company is an Illinois corporation having its.prin-cipal office and place of business in Chicago, Illinois, whereit is en-gagedin the production of leather.The principalraw material usedby the Company is cattle hides.During the period from January 1,1942 to June 30, 1942, the Company purchased more than 200,000hides, 10 percent of which were shipped from outside the State ofIllinois directly to the Company's plant in Chicago.During thesame period, the Company sold more than $1,000,000 worth of finishedproducts, of which more than 80 percent in value was shipped topoints outside the State of Illinois.The Company employs -approxi-mately 450 employees. It concedes that it is engaged in commercewithin the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDInternational Fur & Leather Workers Union, CIO, Local 43, is alabor organization affiliated with the Congress of Industrial Organ-izations,admitting to membership employees of the Company.Independent Tanners Union is an unaffiliated labor organization ad-mitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn July 24, 1942, the Union sent a letter to the' Company statingthat it had enrolled a majority of the Company's production em-ployees and requesting the Company to set a time whenits repre-sentatives would meet with those of the Union to negotiatean agree-ment.The Company did not reply to the letter.At the hearing theCompany asserted that no request for recognition had been madeupon it sufficientto raise aquestion concerning representation; andthat a determination of representatives was barred in any event bythe existence of an oral contract between the Company and the ITU.The Company asserted that such a contract had been entered into inJuly 1937 and had been automatically renewed from year to year eversince, the last renewal having taken place in March 1942.The ITU was organized as a non-profit corporation in May 1937.1In June 1937 it served upon the Company a letter containingcertain'On December 1, 1939, the Board issued a Decision and Order in which it found thatthe,Company had dominated the ITU, and ordered the Company to disestablish the ITU.Matter, of Gutmann and Company and National Leather Workers Association,Local 43,18N. L. R. B 64. On June 12, 1941,the United States Court of Appeals-, for,thevSev^enth-Circuit denied the Board's petition for enforcement of this Order. 346DECISION'S OF NATIONAL LABOR RELATIONS BOARDdemands concerning wages, hours, vacations and other working con-ditions.Subsequently, meetings were held between representativesof the Company and the ITU. Leo H. Elkan, the Company's vice-president, and Henry M. Tufo, counsel for the, ITU, testified at thehearing that in the course of these meetings and after the ITUhad presented proof to the Company that it represented a majorityof the employees, an oral agreement was reached between the Com-pany and the ITU covering all the subjects mentioned.According to Elkan and Tufo 2 the contract was to last from July1937 to March 1938, renewing itself automatically thereafter fromyear to year in the absence of notices from either party 30 . daysprior to March 1 of any year.No such notice appears ever to havebeen given by either party.The testimony of Elkan and Tufo andthat of recent officers of-the ITU was to the effect that the agreementprovided for recognition of the ITU as exclusive bargaining agentfor the employees, for a 40-hour week, check-off of ITU dues, aweek's vacation with pay for employees with a year's service, agrievance and arbitration procedure, and a wage scale. It seemsclear, that the Company' agreed' and has continued to recognize theITU as the exclusive bargaining agent for. all its employees; thata 40-hour week 'is now in effect in the plant; and that the Companyhas continued to check off ITU dues.Vacations have been grantedafter negotiations each year since 1938.The testimony of , thesewitnesses, however, shows that their understanding as to many ofthe terms of the agreement varies to a substantial degree and in somecases the same witness gave varying accounts of the same pro-visions.The history of bargaining between the Company and theITU from '1937 to the present shows that not only have changesbeen made in the wage scale and many other working conditionsbut that these questions have been dealt with by the parties wheneverthe occasion arose, without regard to the alleged term of the 'contract.In February 1942, members of the ITU bargaining committee metwith representatives of the Company and requested a 10-cent wageincrease.At a subsequent meeting on April 20, 1942, the Companyagred to grant a 5-cent wage increase and this action was reportedto the ITU membership at a special meeting soon after.At the lat-ter meeting, a proposal that the ITU enter into a written contractwith the Company was rejected by the members present.Other2Tufo professed to be uncertain as to the exactterms of some of the provisions agreedupon at this time ; however, although at least 3 of the officers of the ITU itself, who hadparticipated in the July' 1937 meetings, are still employed by the Company,none wascalled to testify concerning the agreement claimed to have been reached at that time.Elkan firsttestifiedthat minuteswere taken at these meetings but stated later that hewas not sure whether minutes were taken at the,time the agreement was reached.Theonly minutesproduced at the hearingwere those of meetings subsequent to March 1939 ,-T r347C-{GUTMANN AND%COMPANYmeetings-between the Company and the ITU, mainly devoted to theadjustment of individual wage rates, have been held since that date.Although the minutes, of all the meetings between the Company and-the ITU; in 1942 were introduced into evidence at the hearing, theydo, not show any discussion or mention of a renewal of the allegedcontract:3A'statement by the Regional Director, which was introduced intoevidence at the hearing, shows that both the Union and the ITU rep-resent a substantial number of the Company's employees.4,-The record shows that the contract, if any, which exists betweenthe Company and the ITU, is extremely vague and indefinite in itsterms. It appears to have consisted of little more than an oral agree-merit by the Company to recognize the ITU as exclusive bargainingagent, continuing from July 1937 to the present, any substantive termsof'the agreement having been changed from time to time over thatperiod 'as. the parties saw fit.The Regional Director's' statementmakes it clear that considerable doubt now exists 'as to whether theITU represents a majority of the employees.Under these circum-stances and in view of the showing made that the Union represents asubstantial number of the Company's employees, we hold that thecontract is not a bar to a detemination of representatives at, this time.We find that a question affecting commerce has arisen, concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agreed at the hearing that a unit consisting of all pro-duction and maintenance employees, exclusive of foremen, super-Members of the Union who are employedat therespondent's plant and are also membersof the ITUassertedat the hearing that, although they understood the Companyrecognizedthe ITU asbargaining agent for the employees,they werenot aware of any contract be-tween theCompany andthe ITU.Counselfor the Company admitted at the hearing'thatbe "may have"toldBoard representatives about six weeks before thehearing that heknew of no contractbetween theCompany andthe ITU.Hegave us his reason for makingsuch a statementthat hisinformation was confidential,that it was "not anybody's bussness," and that representatives of,theUnion were-,present at the time the statement, wasmade.4 The RegionalDirector's statement shows that on August15, 1942, theCompany em-ployed 412persons in the unit alleged to be appropriate.The namesof 174 of thesepersonsappear on cards authorizingthe Unionto bargain for the signers,all of whichare datedsince February 1, 1942Thenames of 130 persons employed in the same unit on the same.date appear on undated cards authorizingthe ITU tobargain for the signers.The ITUalsosubmitteda typed membership list bearing the names of 250 persons employed in theunit on August 15, 1942The RegionalDirectoralso statedthatInternational Ladies' Handbag,Pocketbook &NoveltyWorkers Union, affiliated with the American Federation of Labor,had assertedan interest in the matter but had submitted no evidence in'support of its claim.Noticeof hearing was not served on this Union and it did,not appear at the hearing. 348DECISIONS OF NATIONAL .LABOR RELATIONS BOARDvisory,5 office, and clerical employees, outside truck drivers, andpowerhouse employees, is appropriate for purposes of collective bar-gaining.No reason appears for departing, from the desires of theparties as to unit.We find that all production and maintenance employees of theCompany, excluding foremen, supervisory,' office, and clerical em-ployees, outside truck drivers, and powerhouse employees, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in. the, appropriate,.unit-who were employed during the pi y-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIiuECTED.that, as',part_of;-the-investigation to ascertain representa-tives for the purposes of collective bargaining with Gutmann andCompany, Chicago, Illinois, an election by secret ballot shall beconducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, who5Disagreement as to the supervisory status of some 24 employees was revolved by astipulation entered into during the hearing,by the terms of which the parties agreed thatthe following employees should be permitted to vote without challenge:Charles Brack,Leonard Gesinki,Leonard Glonke,John Krause,Franz Neumaier(also referred to asFranz Neuheimer),John Redlark,Anthony Schamber,Sanders Stamper,NickWasilyTarion, Nick Tarion, Leonard Urban ; and that the following employees should not bePermitted to vote "and if they present themselvesto vote, their right to voteshall bechallenged,and that said challenge shall be sustained by the Board without any furtherproceeding" :Adolph Beckman,Herman Bores,William Carlson,Christ Guichas,MitchellJagielko,Sidney Kritzler,Fred Loesher,Al Spong, Nathan Stern, John Teurk, Nick Voina,and Melvin Wehrmeister(also referred to as Melvin Hartman).The parties also agreedthat Leo Stortz should be permitted to vote as a non-supervisory employeeWe see noreason to depart from the desires of the parties in regard to these employees and we shallinclude as non-supervisory those first named, including Leo Stortz;and exclude as super-visory.those-listed last. GUTMANN AND COMPANY349were employed during, the pay=roll :period immediately precedingthe date of this Direction, including any such employees who did notwork during, said pay-roll period because they were ill oron vacation,or inthe active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause, to determine whether they desire to be repre-sentedby International Fur & Leather Workers Union, CIO, Local43, or by Independent Tanners Union for the purposes of collectivebargaining,or by neither.Mx. GERARD D. REILLYno part inthe consideration of theaboveDecision and Directionof Election.